 
Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 






CREDIT AGREEMENT




dated as of




October 21, 2008




among




BRINK’S HOME SECURITY HOLDINGS, INC.,
as Borrower,






The Lenders Party Hereto




and




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


and


WELLS FARGO BANK, N.A.,
as Syndication Agent


___________________________


J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
Page


ARTICLE I Definitions
1
   
SECTION 1.01. Defined Terms.
1
SECTION 1.02. Classification of Loans and Borrowings.
18
SECTION 1.03. Terms Generally.
18
SECTION 1.04. Accounting Terms; GAAP.
19
SECTION 1.05. Rounding.
19
SECTION 1.06. Times of Day.
19
SECTION 1.07. Timing of Payment or Performance.
19
   
ARTICLE II The Credits
19
   
SECTION 2.01. Commitments.
19
SECTION 2.02. Loans and Borrowings.
20
SECTION 2.03. Requests for Revolving Loans.
20
SECTION 2.04. Swingline Loans.
21
SECTION 2.05. Letters of Credit.
22
SECTION 2.06. Funding of Borrowings.
26
SECTION 2.07. Interest Elections.
27
SECTION 2.08. Termination, Reduction and Increase of Commitments.
28
SECTION 2.09. Repayment of Loans; Evidence of Debt.
29
SECTION 2.10. Prepayment of Loans.
30
SECTION 2.11. Fees.
30
SECTION 2.12. Interest.
31
SECTION 2.13. Alternate Rate of Interest.
32
SECTION 2.14. Increased Costs.
32
SECTION 2.15. Break Funding Payments.
33
SECTION 2.16. Taxes.
34
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
36
SECTION 2.18. Mitigation Obligations; Replacement of Lenders.
37
   
ARTICLE III Representations and Warranties
38
   
SECTION 3.01. Organization; Powers.
38
SECTION 3.02. Authorization; Enforceability.
39
SECTION 3.03. Governmental Approvals; No Conflicts.
39
SECTION 3.04. Financial Condition; No Material Adverse Change.
39
SECTION 3.05. Properties.
40
SECTION 3.06. Litigation and Environmental Matters.
40
SECTION 3.07. Compliance with Laws and Agreements.
40
SECTION 3.08. Investment and Holding Company Status.
40
SECTION 3.09. Taxes.
40
SECTION 3.10. ERISA.
41
SECTION 3.11. Disclosure.
41
SECTION 3.12. Margin Securities.
41
   

 
 
i

--------------------------------------------------------------------------------


 
ARTICLE IV Conditions
41
   
SECTION 4.01. Effective Date.
41
SECTION 4.02. Each Credit Event.
43
   
ARTICLE V Affirmative Covenants
44
   
SECTION 5.01. Financial Statements and Other Information.
44
SECTION 5.02. Notices of Material Events.
45
SECTION 5.03. Existence; Conduct of Business.
46
SECTION 5.04. Payment of Obligations.
46
SECTION 5.05. Maintenance of Properties; Insurance.
46
SECTION 5.06. Books and Records; Inspection Rights.
46
SECTION 5.07. Compliance with Laws.
47
SECTION 5.08. Use of Proceeds and Letters of Credit.
47
SECTION 5.09. Additional Guarantors; Further Assurances.
47
SECTION 5.10. Budget.
48
   
ARTICLE VI Negative Covenants
48
   
SECTION 6.01. Indebtedness.
48
SECTION 6.02. Liens.
50
SECTION 6.03. Fundamental Changes.
51
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.
52
SECTION 6.05. Swap Agreements.
54
SECTION 6.06. Restricted Payments.
54
SECTION 6.07. Transactions with Affiliates.
55
SECTION 6.08. Restrictive Agreements.
55
SECTION 6.09. Change in Fiscal Year.
56
SECTION 6.10. Leverage Ratio.
56
SECTION 6.11. Fixed Charge Coverage Ratio.
56
SECTION 6.12. Sale and Leaseback Transactions.
56
SECTION 6.13. Equity Interests of Subsidiaries.
56
   
ARTICLE VII Events of Default
56
   
ARTICLE VIII The Administrative Agent
59
   
ARTICLE IX Miscellaneous
61
   
SECTION 9.01. Notices.
61
SECTION 9.02. Waivers; Amendments.
61
SECTION 9.03. Expenses; Indemnity; Damage Waiver.
62
SECTION 9.04. Successors and Assigns.
64
SECTION 9.05. Survival.
67
SECTION 9.06. Counterparts; Integration; Effectiveness.
67
SECTION 9.07. Severability.
67
SECTION 9.08. Right of Setoff.
67
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
68
SECTION 9.10. WAIVER OF JURY TRIAL.
68
SECTION 9.11. Headings.
69
SECTION 9.12. Confidentiality.
69
SECTION 9.13. Interest Rate Limitation.
69
SECTION 9.14. USA Patriot Act.
69



 
ii

--------------------------------------------------------------------------------



 
SCHEDULES:


Schedule 2.01 -- Commitments
Schedule 3.06 -- Disclosed Matters
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 -- Investments
Schedule 6.07 -- Affiliate Transactions
Schedule 6.08 -- Existing Restrictions






EXHIBITS:


Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Guaranty
Exhibit C -- Form of Borrowing Request
Exhibit D -- Form of Interest Election Notice
Exhibit E -- Form of Promissory Note
 
 
iii

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT dated as of October 21, 2008 among BRINK’S HOME SECURITY
HOLDINGS, INC., a Virginia corporation, the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent, and WELLS FARGO BANK, N.A.,  as
Syndication Agent.


The parties hereto agree as follows:




ARTICLE I

 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acquisition” means any acquisition or series of acquisitions by any Person of
(a) all or substantially all of the capital stock or other Equity Interests in
another Person, including by way of merger or consolidation, (b) all or
substantially all of the business, assets or operations of another Person or
(c) a portion of the business, assets or operations of another Person
constituting one or more divisions, business units or business lines of such
other Person.
 
“Act” has the meaning assigned to such term in Section 9.14.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder or any successor agent appointed
pursuant to Article VIII.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement, dated as of October 21, 2008.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
 
1

--------------------------------------------------------------------------------


 
“Applicable Margin” means the percentage per annum set forth in the following
table, based on the Leverage Ratio then in effect for the Borrower; provided
that on the Initial Funding Date the Revolving Loans shall bear interest at a
rate equal to the Adjusted LIBO Rate plus 1.75%.
 
 
Leverage Ratio
Applicable Margin for ABR Loans
Applicable Margin for Eurodollar Loans
Greater than or equal to 1.50 to 1.00
 
0.75%
2.25%
Less than 1.50 to 1.00 and greater than or equal to 1.00 to 1.00
 
0.50%
2.00%
Less than 1.00 to 1.00
0.25%
1.75%



The Applicable Margin shall be determined in accordance with the foregoing table
based on the Borrower’s most recent annual or quarterly financial statements
delivered pursuant to this Agreement (the “Financials”).  Adjustments, if any,
to the Applicable Margin shall be effective on the date that the Administrative
Agent has received the applicable Financials.  If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to this
Agreement, then the Applicable Margin shall be the highest Applicable Margin set
forth in the foregoing table until the date that such Financials are so
delivered.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Permitted Investments”.
 
“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.
 
 
2

--------------------------------------------------------------------------------


 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Auto-Renewal Letter of Credit” has the meaning assigned to such term in Section
2.05(c)(ii).
 
“Availability Period” means the period from and including the Effective Date to,
but excluding, the Maturity Date.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Brink’s Home Security Holdings, Inc., a Virginia corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Flow” means, for any period, Net Income for such period, plus, (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) income tax expense for such period (net of tax refunds),
(ii) Interest Expense for such period, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) impairment charges
from subscriber disconnects, (v) cash expenses incurred in connection with the
Transactions, (vi) non-cash, non-recurring charges determined in accordance with
GAAP which do not represent a cash item in the current or any future period,
(vii) extraordinary charges determined in accordance with GAAP and (viii) any
non-cash stock based compensation expense, minus, (b) without duplication and to
the extent included in determining Net Income for such period, (i) amortization
of deferred revenue and (ii) cash expenses for such period that relate to
non-cash stock based compensation expense for the prior period, plus, (c)(i)
increases in deferral of revenue from new subscribers and (ii) decreases in
deferral of Subscriber Acquisition Costs, minus, (d)(i) decreases in deferral of
revenue from new subscribers and (ii) increases in deferral of Subscriber
Acquisition Costs.
 
 
3

--------------------------------------------------------------------------------


 
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Charges” has the meaning assigned to such term in Section 9.13.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.08(d), or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $75,000,000.
 
“Commitment Fee Rate” means the applicable percentage rate per annum set forth
in the following table, based on the Leverage Ratio then in effect for the
Borrower; provided that on the Effective Date, the Commitment Fee Rate shall
initially be 0.25%.
 
Leverage Ratio
Commitment Fee Rate
 
Greater than or equal to 1.50 to 1.00
 
0.35%
Less than 1.50 to 1.00 and greater than or equal to 1.00 to 1.00
 
0.30%
Less than 1.00 to 1.00
0.25%



The Commitment Fee Rate shall be determined in accordance with the foregoing
table based on the Borrower’s most recent Financials.  Adjustments, if any, to
the Commitment Fee Rate shall be effective on the date that the Administrative
Agent has received the applicable Financials.  If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to this
Agreement, then the Commitment Fee Rate shall be the highest Commitment Fee Rate
set forth in the foregoing table until the date that such Financials are so
delivered.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed (which failure has not
been cured) to fund or pay any amounts required to be funded or paid by it
hereunder on the date required to be funded or paid by it hereunder or (b) has
notified the Administrative Agent and/or the Borrower that it does not intend to
comply with its obligations under Section 2.02.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
 
4

--------------------------------------------------------------------------------


 
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
 
5

--------------------------------------------------------------------------------


 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes (however denominated) imposed on (or measured by) its net income  by the
United States of America, or by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Administrative Agent, any Lender, the Issuing Bank,
any recipient of any payment made under this Agreement or the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing reasonably selected by it.
 
“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
 
“Financials” has the meaning assigned to such term in the definition of
“Applicable Margin”.
 
“Fixed Charge Coverage Ratio” has the meaning assigned to such term in Section
6.11.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
 
6

--------------------------------------------------------------------------------


 
“Guarantee” of or by any Person (as used in this definition, the “guarantor”)
means any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guarantor in good faith.
 
 
7

--------------------------------------------------------------------------------


 
“Guarantors” means, collectively, Brink’s Home Security, Inc., a Delaware
corporation, and each other Domestic Subsidiary of the Borrower that is required
to execute a supplement to the Guaranty pursuant to Section 5.09.
 
“Guaranty” means the Guaranty executed by the Guarantors as of the Effective
Date hereof in the form of Exhibit B attached hereto, together with any
supplements to the Guaranty executed pursuant to Section 5.09 and any other
Guaranties executed by a Guarantor hereafter guaranteeing the obligations and
the indebtedness evidenced by this Agreement and the other Loan Documents.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
or advances to such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all obligations of such Person under any Swap
Agreement.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  The amount of obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement shall, at the time of determination and for all
purposes under this Agreement, be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time giving effect to
current market conditions notwithstanding any contrary treatment in accordance
with GAAP; provided that if the Indebtedness of any Person for purposes of
clause (f) has not been assumed or is otherwise non-recourse to such Person,
then the amount of Indebtedness which is not assumed or is otherwise
non-recourse shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.
 
 
8

--------------------------------------------------------------------------------


 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Information Memorandum” means the Confidential Information Memorandum dated
August 15, 2008 relating to the Borrower and the Transactions.
 
“Initial Funding Date” means the date on which the initial extension of credit
is made under this Agreement.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
 
“Interest Expense” means, with reference to any period, total interest expense
(including the interest component of Capital Lease Obligations) of the Borrower
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letter of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Borrower and
its Subsidiaries for such period in accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Loan with an Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period, and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid.
 
 
9

--------------------------------------------------------------------------------


 
“Interest Period” means with respect to any Eurodollar Loan, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Loan only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (b) any Interest Period pertaining to a Eurodollar Loan that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Loan, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Letter of Credit Fee” means the letter of credit fee defined in Section 2.11(b)
of this Agreement.
 
“Leverage Ratio” has the meaning assigned to such term in Section 6.10.
 
“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate appearing on Reuters Screen LIBOR01 (or on any successor or substitute
screen of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Loan for such Interest Period shall
be the rate (rounded upwards, if necessary, to the next 1/100th of 1%) at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
 
10

--------------------------------------------------------------------------------


 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan Documents” means this Agreement, the Guaranty, any promissory notes, each
letter of credit reimbursement agreement, any collateral documents and any other
document executed by a Loan Party and delivered to the Administrative Agent or
any Lender in connection with or pursuant to any of the foregoing, now or
hereafter.
 
“Loan Parties” means, collectively, the Borrower and the Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Change” mean any event, development or circumstance that has
or could reasonably be expected to have a Material Adverse Effect.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under this Agreement or any of the other Loan Documents, (c)
the rights of or benefits available to the Lender under this Agreement or any of
the other Loan Documents, or (d) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries which
individually, or in the aggregate, exceed $10,000,000 in principal amount.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.
 
“Material Subsidiary” means any Subsidiary of the Borrower (a) the consolidated
assets of which equal 10% or more of the consolidated assets of the Borrower and
its Subsidiaries as of the last day of the fiscal quarter of the Borrower most
recently ended, or (b) the consolidated revenues of which equal 10% or more of
the consolidated revenues of the Borrower and its Subsidiaries for the period of
four consecutive fiscal quarters of the Borrower most recently ended; provided
that if (i) at the end of any fiscal quarter, the consolidated assets of all
Subsidiaries that under clause (a) above would not constitute Material
Subsidiaries shall have exceeded 10% of the consolidated assets of the Borrower
and its Subsidiaries or (ii) for any period of four consecutive fiscal quarters
of the Borrower, the consolidated revenues of all Subsidiaries that under clause
(b) above would not constitute Material Subsidiaries shall have exceeded 10% of
the consolidated revenues of the Borrower and its Subsidiaries, then one or more
of such excluded Subsidiaries shall for all purposes of this Agreement
automatically be deemed to be Material Subsidiaries, in descending order based
on the amounts of such Subsidiaries’ consolidated assets or consolidated
revenues, as applicable, until such excess shall have been eliminated.  Upon
consummation of any Permitted Acquisition, the Borrower shall determine whether
any Subsidiaries of the Borrower formed or acquired in connection with such
Permitted Acquisition would qualify as a Material Subsidiary pursuant to the
criteria set forth above, based upon (x) a calculation of the consolidated
assets of Borrower and its Subsidiaries as of the last day of the fiscal quarter
of the Borrower most recently ended and (y) a calculation of the consolidated
revenues of Borrower and its Subsidiaries for the period of four fiscal quarters
of the Borrower most recently ended, in each case calculated on a pro forma
basis after giving effect to such Permitted Acquisition as though such Permitted
Acquisition had been consummated on the first day of such fiscal quarter or
period of four fiscal quarters, as the case may be.  If any of such Subsidiaries
so qualifies as a Material Subsidiary, it shall be deemed to be a Material
Subsidiary as of the date of consummation of such Permitted Acquisition.
 
 
11

--------------------------------------------------------------------------------


 
“Maturity Date” means October 21, 2012.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
 
“Minimum Liquidity” means, at any time, the sum of (a)(i) the Commitments,
minus, (ii) the aggregate Revolving Credit Exposure for each Lender at such
time, plus, (b) the aggregate value of the Borrower’s and its Subsidiaries’
(other than Non-Guarantor Subsidiaries) unrestricted cash at such time
determined in accordance with GAAP.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, for any period, the net income (or loss) of the Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or any Requirement of Law
applicable to such Subsidiary.
 
 
12

--------------------------------------------------------------------------------


 
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.18(b).
 
“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Guarantor.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations including, but not limited to,
any obligations arising under any Cash Management Agreement or Swap Agreement of
the Loan Parties with any Lender, any affiliate of any Lender, or any Person
that was a Lender at the time of entry into such Cash Management Agreement or
Swap Agreement, or otherwise owing to any Lender, the Administrative Agent, the
Swingline Lender, the Issuing Bank or any indemnified party under the Loan
Documents.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any Acquisition by the Borrower and its
Subsidiaries; provided that:
 
(a) immediately prior to and after giving effect to such Acquisition, Minimum
Liquidity shall not be less than $20,000,000;
 
(b) immediately prior to and after giving effect to such Acquisition, no Default
or Event of Default shall have occurred and be continuing;
 
(c) all representations and warranties contained in the Loan Documents shall be
true and correct in all material respects as if made immediately following the
consummation of such Acquisition, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date;
 
(d) all transactions in connection with such Acquisition shall be consummated,
in all material respects, in accordance with all applicable laws and in
conformity with all applicable governmental authorizations;
 
(e) in the case of an Acquisition involving the acquisition of Equity Interests
of another Person that will become a Subsidiary of the Borrower after such
acquisition, such Person and the direct owners of the Equity Interests in such
Person shall comply with the requirements of Section 5.09 to the extent
applicable;
 
 
13

--------------------------------------------------------------------------------


 
(f) such Acquisition shall, if required, have been approved or recommended by
the board of directors or similar governing body of the Person acquired or the
Person from whom such assets or division is acquired;
 
(g) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Sections 6.10 and 6.11 as of the last day of the fiscal
quarter of the Borrower most recently ended, calculated on a pro forma basis
after giving effect to such Acquisition (and any Indebtedness to be incurred in
connection therewith) as though such Acquisition had been consummated as of the
first day of the fiscal period covered thereby; and
 
(h) if consideration is more than $15,000,000, the Borrower shall have delivered
to the Administrative Agent at least 3 Business Days prior to such proposed
Acquisition a certificate, signed by the Chief Executive Officer or a Financial
Officer of the Borrower, evidencing compliance with clauses (a) and (g) of this
definition, together with all relevant financial information with respect to the
acquired assets, including, without limitation, the aggregate consideration for
such Acquisition and any other information reasonably requested by the
Administrative Agent to demonstrate such compliance.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes that are not yet past due or are being
contested in compliance with Section 5.04;
 
(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue or are being contested
in compliance with Section 5.04 and Liens in favor of customs and related
revenue authorities arising as a matter of law to secure payment of custom
duties in connection with the importation of goods in the ordinary course of
business;
 
(c) pledges and deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d) deposits to secure the performance of bids, trade contracts, leases,
government contracts, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;
 
 
14

--------------------------------------------------------------------------------


 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 12 months from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $1,000,000,000;
 
(f) investments in state and municipal obligations and/or tax exempt obligations
rated A or better with maturities not greater than 90 days; and
 
(g) solely with respect to any Foreign Subsidiary, non-Dollar denominated (i)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business; provided that such country is a member of the Organization
for Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank being an “Approved Foreign
Bank”) and maturing within twelve months of the date of acquisition and (ii)
equivalent demand deposit accounts which are maintained with an Approved Foreign
Bank.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
 
15

--------------------------------------------------------------------------------


 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE LOWEST RATE.
 
“Quarter End Date” has the meaning set forth in Section 2.09(ii)(C).
 
“Register” has the meaning set forth in Section 9.04(b).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Rental Expense” means, for any period, the rental expense of the Borrower and
its Subsidiaries for such period, calculated on a consolidated basis in
accordance with GAAP.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
 
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Services (or any successor thereto).
 
 
16

--------------------------------------------------------------------------------


 
“Spin-Off” means The Brink’s Company’s dividend and distribution to its
shareholders of all of its shares of the Borrower.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Subscriber Acquisition Costs” means, for any period, the subscriber acquisition
costs paid by the Borrower during such period consisting of (a) incremental
sales compensation, (b) fringe benefits, and (c) sales referral fees paid to
third parties in the ordinary course of business of the Borrower and deferred in
accordance with SFAS 91.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held by the parent or one or more subsidiaries
of the parent or by the parent and one or more subsidiaries of the
parent.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swingline Commitment” has the meaning set forth in Section 2.04(a).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.
 
 
17

--------------------------------------------------------------------------------


 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, or any successor thereto or permitted assign thereof.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Syndication Agent” means Wells Fargo Bank, N.A., in its capacity as syndication
agent for the Lenders hereunder.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“The Brink’s Company” means The Brink’s Company, a Virginia corporation.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the Loan Documents to which it is a party, the borrowing
of Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Uniform Commercial Code” means the Uniform Commercial Code in effect in the
State of New York.
 
“UPG Contract” means that certain Third Party Logistics & Purchase Agreement,
dated as of November 22, 2006, by and between Brink’s Home Security, Inc. and
Universal Power Group, Inc. (“UPG”) and any modifications, extensions or
amendments thereto and any other contracts with UPG containing substantially
similar terms and conditions, in each case, entered into in the ordinary course
of business of the Borrower and its Subsidiaries.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendments and restatements, supplements or modifications set forth herein), (b)
any reference herein to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
18

--------------------------------------------------------------------------------


 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.
 
SECTION 1.05.  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
SECTION 1.06.  Times of Day.  Unless otherwise specified herein, all references
to times of day shall be references to Central time (daylight or standard, as
applicable).
 
SECTION 1.07.  Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
 
 
19

--------------------------------------------------------------------------------


 
SECTION 2.02.  Loans and Borrowings.  (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b)           Subject to Section 2.13, each Revolving Loan shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Loan, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Loan is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR Loan may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) or a Swingline Loan as
contemplated by Section 2.09(a).  Each Swingline Loan shall be in an amount that
is an integral multiple of $100,000 and not less than $500,000.  Loans of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of eight (8) Eurodollar Borrowings
outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the (i)
Borrower shall not be entitled to request, or to elect to convert or continue,
any Eurodollar Loan if the Interest Period requested with respect thereto would
end after the Maturity Date and (ii) Borrower shall not be entitled to request a
Eurodollar Loan, upon the occurrence and during the continuance of an Event of
Default.
 
SECTION 2.03.  Requests for Revolving Loans.  To request a Revolving Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Loan, not later than 11:00 a.m., three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Loan, not later than 11:00 a.m., one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Loan to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 11:00 a.m., on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form attached as Exhibit C hereto.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
 
20

--------------------------------------------------------------------------------


 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)           whether such Borrowing is to be an ABR Loan or a Eurodollar
Loan;
 
(iv)           in the case of a Eurodollar Loan, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Loan.  If no Interest Period is specified with respect
to any requested Eurodollar Loan, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a  Borrowing Request in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $10,000,000
(the “Swingline Commitment”) or (ii) the total Revolving Credit Exposures
exceeding the total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit (i) to the general deposit account of the
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
by remittance to the Issuing Bank) by 3:00 p.m., on the requested date of such
Swingline Loan or (ii) to such other account as the Borrower may have previously
directed in writing to the Swingline Lender by 3:00 p.m. at least one (1)
Business Day prior to the requested date of such Swingline Loan.  Any Swingline
Loan shall reduce the availability under the Swingline Commitment (or
participant Lender’s Commitment as to any participation under the following
subsection (c), as applicable) on a dollar-for-dollar basis.
 
 
21

--------------------------------------------------------------------------------


 
(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each  Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participation in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
 
SECTION 2.05.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not later than 11:00 a.m. two Business Days (or such later
time or date as the Issuing Bank may agree in a particular instance, in its sole
discretion) prior to the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $15,000,000 and (ii) the sum of
the total Revolving Credit Exposures shall not exceed the total Commitments.
 
 
22

--------------------------------------------------------------------------------


 
(c)           Expiration Date.
 
(i)           Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (A) the date which is one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (B) the date which is
five Business Days prior to the Maturity Date.
 
(ii)           If the Borrower requests, the Issuing Bank may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any
such Auto-Renewal Letter of Credit must permit the Issuing Bank to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior written notice to the
beneficiary thereof not later than a date in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the Issuing Bank in connection with the issuance of any such
Auto-Renewal Letter of Credit, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such renewal.  Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the earlier of (A) one year
from the date of such renewal and (B) the date which is five Business Days prior
to the Maturity Date; provided that the Issuing Bank shall not permit any such
renewal if (x) the Issuing Bank has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof, or (y) it has received notice on or before the day that is five Business
Days before the date which has been agreed upon pursuant to the proviso of the
first sentence of this paragraph, from the Administrative Agent or the Required
Lenders that one or more of the applicable conditions specified in Section 4.02
are not then satisfied.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
 
23

--------------------------------------------------------------------------------


 
(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m. (i) on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m. on such date, or, (ii) if such notice has not been received
by the Borrower prior to such time on such date, then not later than 12:00 noon
on the Business Day immediately following the day that the Borrower receives
such notice, provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Loan or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Loan or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
 
(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
 
24

--------------------------------------------------------------------------------


 
(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
 
(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
 
 
25

--------------------------------------------------------------------------------


 
(i)           Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to 105% of the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Lenders, be
applied to satisfy other Obligations under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
 
SECTION 2.06.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, either (i) to an account of
the Borrower maintained with the Administrative Agent by 2:00 p.m. and
designated by the Borrower in the applicable Borrowing Request or (ii) to such
other account as the Borrower may have previously directed in writing to the
Administrative Agent by 2:00 p.m. at least one (1) Business Day prior to such
Borrowing Request by and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
 
26

--------------------------------------------------------------------------------


 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at (i)
in the case of such Lender, the greater of the Federal Funds Effective Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.07.  Interest Elections.  (a)  Each Loan initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Loan, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Loan, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form attached as Exhibit D hereto.
 
 
27

--------------------------------------------------------------------------------


 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Loan or a
Eurodollar Loan; and
 
(iv)           if the resulting Borrowing is a Eurodollar Loan, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Loan but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Loan prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Loan.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Loan may be
converted to or continued as a Eurodollar Loan and (ii) unless repaid, each
Eurodollar Loan shall be converted to an ABR Loan at the end of the Interest
Period applicable thereto.
 
SECTION 2.08.  Termination, Reduction and Increase of Commitments.  (a)  Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
 
(b)           The Borrower may at any time terminate, or from time to time
reduce, in whole or in part, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is an integral multiple of
$5,000,000 and not less than $10,000,000 and (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the total Revolving
Credit Exposures would exceed the total Commitments.
 
(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked or extended by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
 
 
28

--------------------------------------------------------------------------------


 
(d)           The Borrower shall have the right, without the consent of the
Lenders but with the prior consent of the Administrative Agent (not to be
unreasonably withheld or delayed), to cause from time to time an increase in the
aggregate Commitments of the Lenders by adding one or more additional lenders
each with its own additional Commitment or by allowing one or more Lenders to
increase their respective Commitments; provided that (i) no Event of Default
shall have occurred and be continuing, (ii) no such increase shall result in the
aggregate Commitments exceeding $125,000,000, (iii) each such increase shall be
in a minimum amount of $5,000,000 and integral multiples of such amount, (iv) no
Lender’s Commitment shall be increased without such Lender’s consent, and (v)
if, on the effective date of any such increase, any Revolving Loans have been
funded, the Borrower shall be responsible for paying any breakage fees or costs
in connection with any reallocation of such outstanding Revolving Loans.
 
 
SECTION 2.09.  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of (A) the Maturity Date, (B) the date
that is the 14th day after such Swingline Loan is made and (C) each March 31,
June 30, September 30 and December 31 (each, a “Quarter End Date”); provided
however, if a Swingline Loan is made on a date that is less than 5 Business Days
prior to a Quarter End Date, then such Swingline Loan shall be due and payable
on the earlier to occur of the Maturity Date and the date that is 14 days after
the date of the funding of such Swingline Loan; provided further that on each
date that a Borrowing of Revolving Loans is made, the Borrower shall repay all
Swingline Loans then outstanding.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
 
29

--------------------------------------------------------------------------------


 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) in the form attached as
Exhibit E hereto.  Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
 
SECTION 2.10.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without prepayment premium or penalty (other than break funding payments
pursuant to Section 2.15), subject to prior notice in accordance with paragraph
(b) of this Section.
 
(b)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Loan, not later than 11:00 a.m. three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR Loan,
not later than 11:00 a.m. one Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked or
extended if such notice of termination is revoked in accordance with
Section 2.08.  Promptly following receipt of any such notice relating to a
Revolving Loan, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Loan shall be in an
amount that would be permitted in the case of an advance of a Revolving Loan of
the same Type as provided in Section 2.02.  Each prepayment of a Revolving Loan
shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.
 
SECTION 2.11.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on the average daily unused portion of the Commitment
(excluding the amount of any Swingline Exposure of the Swingline Lender) of such
Lender during the period from and including the Effective Date to, but
excluding, the Maturity Date; provided that any commitment fee accrued with
respect to that portion of any Commitment of a Lender that represents the
portion of a Loan which such Lender fails to fund as required hereunder shall
not be payable by the Borrower to such Lender so long as such Lender remains in
default of its obligation to fund such Loan hereunder except to the extent such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time.  Accrued commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the Maturity
Date, commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
 
30

--------------------------------------------------------------------------------


 
(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 15 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.12.  Interest.  (a)  The Loans comprising each ABR Loan (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Margin for ABR Loans.
 
(b)           The Loans comprising each Eurodollar Loan shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin for Eurodollar Loans.
 
(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable hereunder or under any other Loan
Document is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, two percent (2%) per annum plus the  rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, two percent (2%) per annum plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
 
 
31

--------------------------------------------------------------------------------


 
(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
 
SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Loan:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Loan to, or
continuation of any Revolving Loan as, a Eurodollar Loan shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Loan, such Borrowing
shall be made as an ABR Loan.
 
SECTION 2.14.  Increased Costs.  (a)  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
 
 
32

--------------------------------------------------------------------------------


 
(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law,
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked or extended
under Section 2.10(b) and is revoked or extended in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt thereof.  JPMorgan Chase Bank,
N.A. is authorized (but not obligated) to debit any deposit account of the
Borrower now or hereafter maintained by the Borrower with JPMorgan Chase Bank,
N.A. (including without limitation account no. _____________) to pay any such
amount that is not paid when due.
 
 
33

--------------------------------------------------------------------------------


 
SECTION 2.16.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Loan Party shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b)           In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           Each applicable Loan Party shall indemnify the Administrative
Agent, each Lender and the Issuing Bank, within 15 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of any such
Loan Party under any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to a Loan Party by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.  However, neither the
Administrative Agent, any Lender nor the Issuing Bank shall be entitled to
receive any payment with respect to Indemnified or Other Taxes that are incurred
or accrued more than 270 days prior to the date the Administrative Agent, such
Lender or the Issuing Bank gives notice and demand thereof to a Loan Party.
 
 
34

--------------------------------------------------------------------------------


 
(d)           As soon as reasonably practicable after any payment of Indemnified
Taxes or Other Taxes by any Loan Party to a Governmental Authority, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a Loan
Party is located, or any treaty to which such jurisdiction is a party, with
respect to payments under the Loan Documents shall deliver to such Loan Party
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Loan Party as will permit such
payments to be made without withholding or at a reduced rate.  In addition, any
Lender, if requested by a Loan Party or the Administrative Agent, shall deliver
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by such Loan Party or the Administrative Agent as will
enable such Loan Party or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Each Lender shall promptly notify the applicable Loan Party and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.  Without limiting the
generality of the foregoing, any Foreign Lender shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of any Loan Party or the Administrative Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming the eligibility for benefits of an income tax treaty to which the
United States is a party,
 
(ii)           duly complete completed copies of Internal Revenue Service Form
W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section of 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly and completed copies of Internal Revenue Service Form W-8BEN,
or
 
 
35

--------------------------------------------------------------------------------


 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 2.16, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.16 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
 
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  All payments hereunder shall be made in dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
 
36

--------------------------------------------------------------------------------


 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off in accordance with the terms of
this Agreement and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of the Borrower in the amount of such
participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender or Issuing Bank requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.
 
 
37

--------------------------------------------------------------------------------


 
(b)           If any Lender or Issuing Bank requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender or Issuing
Bank, as applicable, pursuant to Section 2.16, or if any Lender becomes a
Defaulting Lender, refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of all Lenders in accordance with the terms of Section 9.02 and such
amendment, waiver or other modification is consented to by the Required Lenders
(any such Lender, a “Non-Consenting Lender”), then the Borrower may, at its sole
expense and effort, upon notice to such Lender or Issuing Bank, as the case may
be, and the Administrative Agent, require such Lender or Issuing Bank, as the
case may be, to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment of a Lender is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such  assignment and delegation cease to apply.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
 
38

--------------------------------------------------------------------------------


 
SECTION 3.02.  Authorization; Enforceability.  (a) The Transactions are within
the Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(b)           The Guaranty is within the corporate or equivalent powers of the
Guarantors and has been duly authorized by all necessary corporate and, if
required, stockholder or equivalent action.  The Guaranty has been duly executed
and delivered by the Guarantors and constitutes a legal, valid and binding
obligation of such Guarantor, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions and the
Guaranty (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) except to the extent the same could not reasonably
be expected to have a Material Adverse Effect, will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries (except for payments made pursuant to and in connection with this
Agreement, the Guaranty or any other Loan Document), and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries except as otherwise permitted under Section 6.02.
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Administrative Agent (i) the
consolidated balance sheet and statements of income, stockholders equity and
cash flows of Brink’s Home Security, Inc. (A) as of and for the fiscal years
ended December 31, 2006 and December 31, 2007, reported on by KPMG, independent
public accountants, and (B) as of and for each quarterly period ended at least
45 days prior to the Effective Date and subsequent to the date of the of the
latest financial statements delivered pursuant to clause (A) of this paragraph,
including the period ending June 30, 2008, and (ii) projections for the Borrower
and its Subsidiaries through fiscal year December 31, 2012, certified by its
chief financial officer.  Such financial statements (other than those described
in clause (ii) above) present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (i)(B) above.
 
 
39

--------------------------------------------------------------------------------


 
(b)           Since December 31, 2007, there has been no Material Adverse
Change.
 
SECTION 3.05.  Properties.  (a)  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes and Liens
permitted under Section 6.02.
 
(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
         SECTION 3.06.  Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any of its Subsidiaries (i) which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement, the Guaranty or the Transactions.
 
(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
         SECTION 3.07.  Compliance with Laws and Agreements.  Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing which has not previously been
disclosed in writing to the Lenders.
 
         SECTION 3.08.  Investment and Holding Company Status.  Neither the
Borrower nor any of its Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.
 
         SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has
timely (taking into account all extensions) filed or caused to be filed all Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to so file, pay or cause to be paid could not
reasonably be expected to result in a Material Adverse Effect.
 
 
40

--------------------------------------------------------------------------------


 
         SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
         SECTION 3.11.  Disclosure.  The Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time; it being understood that actual results may vary from such projections and
that such variances may be material.
 
         SECTION 3.12.  Margin Securities.  Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations U or X of the Board), and no part of
the proceeds of any Loan will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock.
 
ARTICLE IV

 
Conditions
 
         SECTION 4.01.  Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b)           The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of  Fulbright & Jaworski L.L.P., counsel for the Loan Parties, in form and
substance satisfactory to Administrative Agent, and covering such matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.  The Loan Parties hereby request
such counsel to deliver such opinion.
 
 
41

--------------------------------------------------------------------------------


 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the Chief Executive Officer, the President, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02.
 
(e)           The Administrative Agent and the Sole Lead Arranger shall have
received all fees and other amounts invoiced, due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
 
(f)           All approvals of any Governmental Authority and any other third
parties (i) necessary in connection with the Loans contemplated by this
Agreement and (ii) to the extent material to the continuing operations of the
Borrower and its Subsidiaries (including shareholder approvals, if any), shall
have been obtained on satisfactory terms and shall be in full force and effect.
 
(g)           The Lenders shall have received (i) satisfactory audited
consolidated financial statements of Brink’s Home Security, Inc. for the two
most recent fiscal years ended prior to the Effective Date as to which such
financial statements are available, (ii) satisfactory unaudited interim
consolidated financial statements of Brink’s Home Security, Inc. for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this subsection as to which such financial
statements are available, including the period ending June 30, 2008, and (iii)
the Borrower’s most recent projected income statement, balance sheet and cash
flows through December 31, 2012.
 
(h)           The Lenders shall have received such other certificates, documents
and other instruments as are customary for Transactions of this type or as they
may reasonably request, including but not limited to incumbency certificates, a
solvency certificate from the Borrower’s Chief Financial Officer and collateral
releases from prior lenders, all in form and substance reasonably acceptable to
the Administrative Agent, the Sole Lead Arranger, and their counsel.
 
(i)           The corporate structure, capital structure, other debt
instruments, and governing documents of the Borrower and its Affiliates, shall
be acceptable to the Administrative Agent.
 
 
42

--------------------------------------------------------------------------------


 
(j)           The payment in full of all Indebtedness of the Borrower and the
Guarantors, the termination of any and all commitments relating thereto and the
release of all liens, if any, granted thereunder (unless otherwise permitted
under this Agreement).
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m. on November 3, 2008 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
 
         SECTION 4.02.  Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing (other than a conversion or
continuation of an existing Loan), and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
(a)           The representations and warranties of the Borrower set forth in
this Agreement and the representations and warranties of the Guarantors set
forth in the Guaranty shall be true and correct in all material respects on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable except to the extent expressly
relating to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.
 
(c)           After giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, the total
Revolving Credit Exposures shall not exceed the total Commitments.
 
(d)           On the Initial Funding Date, evidence satisfactory to the
Administrative Agent that the Spin-Off has been consummated.
 
(e)           On the Initial Funding Date, the Administrative Agent (or its
counsel) shall have received from the Guarantors (i) a counterpart of the
Guaranty signed by the Guarantors or written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of the Guaranty from the Guarantors)
that such party has signed a counterpart of the Guaranty, (ii) evidence
satisfactory to the Administrative Agent that Brink’s Home Security, Inc. has
been released from any and all liability, as guarantor, pledgor, grantor or
otherwise, under that certain Credit Agreement dated as of August 11, 2006,
among The Brink’s Company, certain subsidiary borrowers and guarantors referred
to therein, the lenders party thereto, and Wachovia Bank, National Association,
as administrative agent, in form and substance satisfactory to the
Administrative Agent, and (iii) a written opinion (addressed to the
Administrative Agent and the Lenders and dated as of the Initial Funding Date)
of Fulbright & Jaworski L.L.P., counsel for Brink’s Home Security, Inc., in form
and substance satisfactory to the Administrative Agent, and covering such
matters relating to the Guaranty signed by Brink’s Home Security, Inc. as the
Administrative Agent shall reasonably request.
 
 
43

--------------------------------------------------------------------------------


 
Each Borrowing (other than a conversion or continuation of an existing Loan) and
each issuance, amendment, renewal or extension of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.
 
ARTICLE V

 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated, cash
collateralized in accordance with Section 2.05(j) or otherwise backstopped to
the reasonable satisfaction of the Administrative Agent and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
 
         SECTION 5.01.  Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent and each Lender:
 
(a)           within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG or other independent public accountants of recognized
national standing or otherwise reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
 
(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of the Chief Executive Officer or a
Financial Officer of the Borrower (i) certifying as to whether a Default has
occurred and is continuing and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.10 and 6.11 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
 
 
44

--------------------------------------------------------------------------------


 
(d)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default with respect to
Sections 6.10 and 6.11 (which certificate may be limited to the extent required
by accounting rules or guidelines);
 
(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;
 
(f)           promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request; and
 
Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the U.S. Securities
and Exchange Commission at http://www.sec.gov and a confirming notice of such
posting or availability shall have been delivered to the Administrative Agent
(it being agreed that such notice may be delivered by electronic communication
to an e-mail address provided by the Administrative Agent to the Borrower for
such purpose, as such e-mail address may be modified by the Administrative Agent
from time to time (notice of any such modification having been given to the
Borrower)).  Information required to be delivered pursuant to this Section may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.


         SECTION 5.02.  Notices of Material Events.  The Borrower will furnish
to the Administrative Agent prompt written notice of the following:
 
(a)           the occurrence of any Default;
 
 
45

--------------------------------------------------------------------------------


 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
 
(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
         SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except to the extent the failure to do so could not reasonably be
excepted to have a Material Adverse Effect, the rights, licenses, permits,
privileges and franchises required in connection with the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
 
         SECTION 5.04.  Payment of Obligations.  The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings and the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (b)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
 
         SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business (other than property installed
in customer locations) in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
 
         SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in a manner sufficient to allow preparation of financial statements
in accordance with GAAP.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, during normal business hours,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided that upon the occurrence and during the
continuation of a payment Default or an Event of Default, no prior notice shall
be required and the Administrative Agent or any Lender may so visit, inspect,
examine, make extracts, and discuss, from time to time and at any and all times
as it may elect in its sole discretion and the Borrower shall be given
reasonable opportunity to participate in any discussions with its independent
accountants.
 
 
46

--------------------------------------------------------------------------------


 
         SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
         SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of
the Loans will be used (a) to finance the working capital requirements of the
Borrower and its Subsidiaries and (b) for general corporate purposes of the
Borrower and its Subsidiaries (including Permitted Acquisitions).  No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
 
         SECTION 5.09.  Additional Guarantors; Further Assurances.  (a) Upon the
formation or acquisition of any Domestic Subsidiary of the  Borrower that is a
Material Subsidiary (other than a Domestic Subsidiary that is a direct or
indirect subsidiary of a Foreign Subsidiary) at any time after the Effective
Date, or upon any Domestic Subsidiary becoming a Material Subsidiary at any time
after the Effective Date, the Borrower shall, within 10 Business Days after such
formation or acquisition, or within 10 Business Days after Borrower determines
that such Domestic Subsidiary is a Material Subsidiary, as the case may be (or
such later date as the Administrative Agent may agree in its sole discretion):
 
(i)           cause such Domestic Subsidiary to become a Guarantor under the
Guaranty by executing and delivering to the Administrative Agent a supplement to
the Guaranty in the form specified therein, whereby such Domestic Subsidiary
shall guarantee the obligations of the Loan Parties under the Loan Documents;
and
 
(ii)           deliver to the Administrative Agent documents of the types
referred to in clause (i) of Section 4.01 with respect to such Domestic
Subsidiary and, if requested by the Administrative Agent, opinions of counsel
(which shall cover, among other things, the legality, binding effect and
enforceability of the documentation referred to in clause (i) above), all in
form, substance, content and scope reasonably acceptable to the Administrative
Agent.
 
(b)           Without limiting the foregoing, each of the Borrower and its
Domestic Subsidiaries will, and will cause each of its Domestic Subsidiaries to,
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including deliveries of the type
required by Section 4.01, as applicable), which may be required by law or which
the Administrative Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents, all at
the expense of the Borrower.
 
 
47

--------------------------------------------------------------------------------


 
         SECTION 5.10.  Budget.  No more than 90 days after the commencement of
each fiscal year of the Borrower, the Borrower will deliver to the
Administrative Agent a consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statement of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) in form
substantially consistent with that delivered on or prior to the Effective Date
pursuant to Section 3.04 and, promptly after it is available, any significant
revisions of such budget.
 
ARTICLE VI

 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated, cash collateralized in
accordance with Section 2.05(j) or otherwise backstopped to the reasonable
satisfaction of the Administrative Agent and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
         SECTION 6.01.  Indebtedness.  The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
 
(a)           Indebtedness created hereunder;
 
(b)           Indebtedness existing on the date hereof and set forth in
Schedule 6.01,  and modifications, refinancings, extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof except to the extent otherwise permitted under this
Section;
 
(c)           Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other  Subsidiary; provided that (i) in the
case of any Indebtedness owing by a Loan Party to any Non-Guarantor Subsidiary,
such Indebtedness shall be unsecured and on terms (including subordination
terms) reasonably acceptable to the Administrative Agent and (ii) such
Indebtedness shall be otherwise permitted under the provisions of Section 6.04;
 
(d)           Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided that (i) the Indebtedness so Guaranteed is permitted by this Section
6.01, (ii) Guarantees permitted under this clause (d) shall, if applicable, be
subordinated to the Obligations on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations and (iii)(x) the aggregate
outstanding principal amount of Indebtedness of Non-Guarantor Subsidiaries that
is Guaranteed by any Loan Party, plus, (y) the aggregate amount of any loans
and/or advances then outstanding from any Loan Party to any Non-Guarantor
Subsidiary under Section 6.04(d), shall not exceed $15,000,000 in the aggregate
at any time outstanding;
 
 
48

--------------------------------------------------------------------------------


 
(e)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction, repair or improvement of any fixed or capital
assets, including Capital Lease Obligations, any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and modifications, refinancings,
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof except to the extent otherwise
permitted under this Section; provided that (i) such Indebtedness is incurred
prior to or within 120 days after such acquisition or the completion of such
construction, repair or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $30,000,000 at any
time outstanding;
 
(f)           Indebtedness of the Borrower or any Subsidiary as an account party
in respect of trade letters of credit;
 
(g)           Indebtedness in respect of Swap Agreements permitted under Section
6.05;
 
(h)           Indebtedness in respect of netting services, overdraft protections
and similar arrangements in each case in connection with deposit accounts;
 
(i)           Indebtedness representing deferred compensation to employees of
the Borrower and its Subsidiaries not to exceed $12,000,000 in the aggregate at
any time outstanding;
 
(j)           Indebtedness arising under UPG Contracts;
 
(k)           Indebtedness (other than for borrowed money) subject to Liens
permitted under Section 6.02(a) as they relate to clauses (b) and (d) in the
definition of Permitted Encumbrances;
 
(l)           Indebtedness of the Borrower and its Subsidiaries (i) assumed in
connection with a Permitted Acquisition; provided (A) such Indebtedness is in
respect of existing Capital Lease Obligations and purchase money Indebtedness,
(B) any Liens with respect to such Indebtedness relate only to the asset leased
or acquired (and accessions thereto and proceeds thereof) with such Indebtedness
and (C) the principal amount of such Indebtedness does not exceed 100% of the
total purchase price of the assets so leased or acquired with such Indebtedness
or (ii) owed to the seller of any property acquired in a Permitted Acquisition
on an unsecured subordinated basis on terms acceptable to the Administrative
Agent, in each case, so long as both immediately prior and after giving effect
thereto, (x) no Event of Default shall exist or result therefrom and (y) the
Borrower and its Subsidiaries will be in compliance on a pro forma basis with
the covenants set forth in Sections 6.10 and 6.11;
 
(m)           unsecured Indebtedness incurred by the Borrower or its
Subsidiaries in a Permitted Acquisition or disposition permitted hereunder under
agreements providing for the adjustment of purchase price or similar adjustments
so long as both immediately prior and after giving effect thereto, (x) no Event
of Default shall exist or result therefrom and (y) the Borrower and its
Subsidiaries will be in compliance on a pro forma basis with the covenants set
forth in Sections 6.10 and 6.11;
 
 
49

--------------------------------------------------------------------------------


 
(n)           Indebtedness of the type described in Section 6.01(e) solely for
the purpose of financing the acquisition, construction, repair or improvement of
a third monitoring center in an amount not to exceed $10,000,000; and
 
(o)           other unsecured Indebtedness in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the Borrower’s Subsidiaries permitted by
this clause (o) shall not exceed $15,000,000 at any time outstanding.
 
         SECTION 6.02.  Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a)           Permitted Encumbrances;
 
(b)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary other than (1) after acquired property that is
affixed or incorporated into the property covered by such Lien and (2) the
proceeds thereof and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof except as
otherwise permitted under 6.01(e);
 
(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary (other
than the proceeds thereof) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
(d)           Liens on fixed or capital assets acquired, constructed, repaired
or improved by the Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 120 days after such acquisition or the completion of such construction,
repair or improvement and (iii) such security interests shall not apply to any
other property or assets of the Borrower or any Subsidiary (other than the
proceeds thereof);
 
(e)           leases, non-exclusive licenses, subleases or sublicenses granted
to others (other than in connection with borrowed money) in the ordinary course
of business and that do not interfere in any material respect with the business
of the Borrower or any of its Subsidiaries;
 
 
50

--------------------------------------------------------------------------------


 
(f)           Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry; and
 
(g)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in connection with an investment permitted under Section 6.04(f)
and (p) to be applied against the purchase price for such investment and (ii)
consisting of an agreement to dispose of any property in a disposition not
prohibited under Section 6.03, in each case, solely to the extent such
investment or disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;
 
(h)           Liens in favor of the Borrower or any Subsidiary that is a
Guarantor securing Indebtedness permitted under Section 6.01(c);
 
(i)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
(j)           Liens with respect to obligations (other than for Indebtedness)
that do not in the aggregate exceed $10,000,000 at any time outstanding.
 
         SECTION 6.03.  Fundamental Changes.  (a)  The Borrower will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries that are Guarantors (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing or would result therefrom:
 
(i)           any Subsidiary may merge into or consolidate with the Borrower in
a transaction in which the Borrower is the surviving corporation,
 
(ii)           any Subsidiary (whether or not a Guarantor) may merge into or
consolidate with any Guarantor in a transaction in which the surviving entity is
a Guarantor,
 
(iii)           any Non-Guarantor Subsidiary may merge into or consolidate with
any other Non-Guarantor Subsidiary; provided that if, after giving effect to
such merger or consolidation, such surviving Subsidiary is a Material
Subsidiary, then such Material Subsidiary shall promptly (and in any event not
less than 10 Business Days after such merger or consolidation) comply with the
provisions of Section 5.09;
 
 
51

--------------------------------------------------------------------------------


 
(iv)           any Subsidiary may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution
or otherwise) to the Borrower or to another Subsidiary; provided, that if the
transferor in such a transaction is a Guarantor, then (A) the transferee must be
either the Borrower or another Guarantor or (B) to the extent constituting an
investment, such investment must be an investment permitted under Section 6.04;
 
(v)           any Non-Guarantor Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to any Loan Party or any other Non-Guarantor
Subsidiary; provided that if, after giving effect to such sale, transfer, lease
or disposition, such transferee is a Material Subsidiary, then such Material
Subsidiary shall promptly (and in any event not less than 10 Business Days after
such sale, transfer, lease or disposition) comply with the provisions of Section
5.09;
 
(vi)           the Borrower and any Subsidiary may merge with any other Person
in order to effect (A) an investment or Acquisition permitted pursuant to
Section 6.04, provided that the Borrower or a Guarantor shall be the surviving
Person of any merger involving the Borrower or a Guarantor, respectively, or (B)
a disposition not prohibited by this Section 6.03; provided that prior to the
consummation of such disposition, the Administrative Agent has received evidence
satisfactory to the Administrative Agent that such Subsidiary is not a Material
Subsidiary as determined immediately prior to such merger; and
 
(vii)           the Borrower may merge with another corporation in order to
change the Borrower’s jurisdiction of organization; provided that:
 
 
(A)
the entity so formed by or resulting from such merger is an entity organized or
existing under the laws of the United States, any state thereof or the District
of Columbia;

 
 
(B)
the entity so formed by or resulting from such merger assumes all the
obligations of the Borrower under the Loan Documents to which the Borrower is a
party pursuant to agreements reasonably satisfactory to the Administrative
Agent; and

 
 
(C)
immediately before and after giving effect to such merger no Default or Event of
Default shall have occurred and be continuing.

 
        (b)           The Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related or
ancillary thereto.
 
         SECTION 6.04.  Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other equity interest in, any other Person, or make any
Acquisition, except:
 
 
52

--------------------------------------------------------------------------------


 
(a)           Permitted Investments;
 
(b)           investments by the Borrower existing on the date hereof and set
forth in Schedule 6.04;
 
(c)           investments in Equity Interests of Subsidiaries of the Borrower or
transfers of non-cash assets of the Borrower or any Subsidiary; provided that,
other than investments in Equity Interests of Subsidiaries that are Guarantors
or the transfer of non-cash assets between the Borrower and Subsidiaries that
are Guarantors, the aggregate amount of any such investments made after the
Effective Date shall not exceed $15,000,000 in the aggregate at any time
outstanding;
 
(d)           loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary; provided that (i) the
outstanding aggregate principal amount of any such loans and/or advances made by
Loan Parties to Non-Guarantor Subsidiaries, plus, (ii) the outstanding aggregate
principal amount of Indebtedness of Non-Guarantor Subsidiaries that is
Guaranteed by any Loan Party under Section 6.01(d) shall not exceed $15,000,000
in the aggregate at any time outstanding;
 
(e)           Guarantees constituting Indebtedness permitted by Section 6.01;
 
(f)           Permitted Acquisitions;
 
(g)           loans or advances to officers, directors and employees of the
Borrower and the Subsidiaries in an aggregate amount not to exceed $100,000 at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;
 
(h)           investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors;
 
(i)           investments in Swap Agreements permitted under Section 6.05;
 
(j)           investments (including debt obligations and Equity Interests)
received by the Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of suppliers and customers of the Borrower or any
of its Subsidiaries and in settlement of delinquent obligations of, and other
disputes with, such customers and suppliers arising in the ordinary course of
business and any such investments received upon any foreclosure by the Borrower
or any of its Subsidiaries of any secured investment made by such Person;
 
(k)           to the extent constituting an Acquisition, the Spin-Off;
 
(l)           promissory notes and other non-cash consideration received in
connection with dispositions not prohibited by Section 6.03;
 
 
53

--------------------------------------------------------------------------------


 
(m)           transactions permitted under Section 6.02(a), as they relate to
clauses (c) and (d) of the definition of Permitted Encumbrances, Sections
6.02(g) and (i) and Section 6.06;
 
(n)           Guarantees (other than Guarantees constituting Indebtedness) in
the ordinary course of business;
 
(o)           investments in the form of options, warrants and other rights to
receive equity obtained in connection with contracts entered into in the
ordinary course of business of the Borrower and its Subsidiaries; provided that
such options, warrants and other rights to receive equity are given as
additional consideration under such contracts and not in lieu of cash payments;
and
 
(p)           other loans, advances and investments not exceeding $30,000,000 in
the aggregate at any time outstanding; provided that (a) immediately prior to
and after giving effect to such investment, Minimum Liquidity shall not be less
than $20,000,000 and (b) the Borrower shall be in compliance with the financial
covenants set forth in Sections 6.10 and 6.11 as of the last day of the fiscal
quarter of the Borrower most recently ended, calculated on a pro forma basis
after giving effect to such investment (and any Indebtedness to be incurred in
connection therewith) as if such investment had been made as of the first day of
the fiscal period covered thereby.
 
         SECTION 6.05.  Swap Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Borrower or
any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively swap, put, option, cap, collar, exchange or
otherwise hedge (i) interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary and
(ii) currency exchange rates.
 
         SECTION 6.06.  Restricted Payments.  The Borrower will not, and will
not permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
 
(a)           the Borrower and its Subsidiaries may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
common stock,
 
(b)           Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests,
 
(c)           the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries;
 
(d)           repurchases of Equity Interests of the Borrower deemed to occur
upon the non-cash exercise of stock options and warrants; and
 
(e)           transactions expressly permitted by Sections 6.04(d) and (k);
 
 
54

--------------------------------------------------------------------------------


 
(f)           other Restricted Payments; provided that:
 
(i)           no Default or Event of Default has occurred and is continuing;
 
 
(ii)
immediately prior to and after giving effect to such Restricted Payment, Minimum
Liquidity shall not be less than $20,000,000;

 
(iii)           the Borrower and the Guarantor shall be in compliance with the
financial covenants set forth in Sections 6.10 and 6.11 as of the last day of
the fiscal quarter of the Borrower most recently ended, calculated on a pro
forma basis after giving effect to such Restricted Payment as though such
Restricted Payment had been made as of the first day of the fiscal period
covered thereby; and
 
(iv)           the Borrower shall have delivered to the Administrative Agent at
least 3 Business Days prior to such proposed Restricted Payment in excess of
$15,000,000 a certificate, signed by the Chief Executive Officer or a Financial
Officer of the Borrower, evidencing compliance with clauses (i) and (ii) of this
clause (f).
 
         SECTION 6.07.  Transactions with Affiliates.  The Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate, (c)  any transaction permitted under Sections
6.04(g) and (k) and any Restricted Payment permitted by Section 6.06 and (d)
transactions set forth in Schedule 6.07.
 
         SECTION 6.08.  Restrictive Agreements.  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing (A) on the
date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) or (B) on the date a Subsidiary of the Borrower
becomes a Subsidiary so long as the agreement related thereto was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale, lease or disposition of
assets pending such transaction, provided such restrictions and conditions apply
only to the assets that are the subject of such transaction and such transaction
is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.
 
 
55

--------------------------------------------------------------------------------


 
         SECTION 6.09.  Change in Fiscal Year.  The Borrower will not change the
manner in which either the last day of its fiscal year or the last days of the
first three fiscal quarters of its fiscal year is calculated.
 
         SECTION 6.10.  Leverage Ratio.  The Borrower will not permit the ratio
of Indebtedness to Cash Flow to be greater than 2.50 to 1.00 (the “Leverage
Ratio”), determined on the last day of each fiscal quarter of the Borrower for
the four quarters ending on such date; provided that if during such period the
Borrower shall have made a material disposition or acquisition, Cash Flow for
such period shall be calculated immediately after giving pro forma effect
thereto as if such material disposition or acquisition (including any
Indebtedness incurred, acquired or repaid in connection therewith) occurred on
the first day of such period.  For purposes of this Section 6.10, the term
“material disposition or acquisition” shall mean any disposition or acquisition
where the sales proceeds or purchase price, as applicable, thereof is greater
than or equal to $15,000,000.
 
         SECTION 6.11.  Fixed Charge Coverage Ratio.  The Borrower will not
permit the ratio of (a) Cash Flow, minus, (a) the sum of (i) all amounts
attributable to depreciation and amortization expense of the Borrower as
reflected in the Borrower’s statements of cash flow for such period, minus, (ii)
all amounts attributable to the amortization of deferred Subscriber Acquisition
Costs, plus, Rental Expense to (b) Interest Expense, plus, Rental Expense to be
less than 2.00 to 1.00 (the “Fixed Charge Coverage Ratio”).
 
         SECTION 6.12.  Sale and Leaseback Transactions.  Borrower shall not and
shall not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 120 days after the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset.
 
         SECTION 6.13.  Equity Interests of Subsidiaries.  Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume or permit
to exist any purchase option, call or similar right of a third party with
respect to any Equity Interests owned by it.
 
ARTICLE VII

 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
56

--------------------------------------------------------------------------------


 
(a)           the Borrower or any Guarantor shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable;
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower, any Subsidiary or any Guarantor in any Loan Document, or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
 
(d)           the Borrower or any Guarantor, if applicable, shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02, 5.03 (with respect to the Borrower’s existence) or 5.08 or in
Article VI;
 
(e)           the Borrower or any Guarantor, if applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement or any other Loan Document (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
 
(f)           the Borrower or any Subsidiary shall fail to make any payment of
principal or interest in respect of any Material Indebtedness, when and as the
same shall become due and payable (beyond any applicable grace period) (whether
or not such failure results in acceleration);
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (whether or not such failure results in acceleration); provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower, any Subsidiary or any Guarantor or its debts, or of
a substantial part of its assets, under any  Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, any Subsidiary or any
Guarantor or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
 
 
57

--------------------------------------------------------------------------------


 
(i)           the Borrower, any Subsidiary or any Guarantor shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
Subsidiary or any Guarantor or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;
 
(j)           the Borrower, any Subsidiary or any Guarantor shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
 
(k)           one or more judgments for the payment of money not covered by
insurance in an aggregate amount in excess of $10,000,000 shall be rendered
against the Borrower, any Subsidiary, any Guarantor or any combination thereof
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower, any Subsidiary or any Guarantor to enforce any such judgment;
 
(l)           an ERISA Event shall have occurred that, in the opinion of the
Administrative Agent and the Required Lenders, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; or
 
(m)           a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations accrued hereunder, shall become  due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
 
 
58

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 2.05(j) and Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 2.05(j) and Section 9.02) or in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or the Guaranty, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith or in connection with the Guaranty, (iii) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein or in the Guaranty, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, the Guaranty or any other agreement, instrument
or document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
59

--------------------------------------------------------------------------------


 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld or delayed) and provided that no such
consent shall be required so long as any Event of Default has occurred and is
continuing, to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, after consultation with them and the Borrower,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
 
60

--------------------------------------------------------------------------------


 
Anything herein to the contrary notwithstanding, the Syndication Agent listed on
the cover page hereof shall not have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity
as the Syndication Agent hereunder.
 
ARTICLE IX

 
Miscellaneous
 
         SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)           if to the Borrower, to it at 8880 Esters Boulevard, Irving, Texas
75063, Attention of Treasurer  (Telecopy No. (972) 871-3339);
 
(ii)           if to the Administrative Agent, the Issuing Bank or to the
Swingline Lender, to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Floor 3,
Dallas, Texas 75201, Attention of Brian McDougal (Telecopy No. (214) 965-2044),
with a copy to JPMorgan Chase Bank, N.A., 10 S. Dearborn, Chicago, Illinois
60603, Attention of Sabana Johnson (Telecopy No. (312) 385-7096); and
 
(iii)           if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party, (B) if delivered by mail, four Business Days after deposit
in the mails, properly addressed, postage prepaid, (C) if delivered by telecopy,
when sent and receipt has been confirmed by telephone.


(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
         SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
 
 
61

--------------------------------------------------------------------------------


 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase  the Commitment of any Lender without the
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
shall not constitute an increase of any Lender’s Commitment), (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees or other Obligations payable hereunder, without the
written consent of each Lender affected thereby (it being understood that any
change to the definition of Leverage Ratio or the component definitions thereof
shall only require the consent of the Borrower and the Required Lenders;
provided that any such changes do not result in a reduction of the amount of
interest rates or fees being charged hereunder immediately after giving effect
to such changes), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vi) release any
Guarantor from its obligations under the Guaranty without the written consent of
each Lender, except to the extent permitted under Section 6.03(a)(i), Section
6.03(a)(ii), Section 6.03(a)(iv) (other than clause (B) of the proviso thereof)
and Section 6.03(a)(vi)(A); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.
 
         SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Sole Lead Arranger and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
 
62

--------------------------------------------------------------------------------


 
(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, the Guaranty or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder,
under the Guaranty, or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined in a court of competent
jurisdiction.  .
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
 
 
63

--------------------------------------------------------------------------------


 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, the other Loan Documents or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
 
(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.
 
         SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
 
 
(A)
the Borrower, provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender or, if an Event of Default has
occurred and is continuing, any other assignee;

 
 
(B)
the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment of any Commitment to an assignee that is a
Lender with a Commitment immediately prior to giving effect to such assignment;
and

 
        (ii)           Assignments shall be subject to the following additional
conditions:
 
 
(A)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 
 
64

--------------------------------------------------------------------------------


 
 
 
(B)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 
 
(C)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

 
 
(D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
 
65

--------------------------------------------------------------------------------


 
(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(c) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
 
66

--------------------------------------------------------------------------------


 
         SECTION 9.05.  Survival.  All covenants, agreements, representations
and warranties made by the Borrower herein, and by the Guarantors in the
Guaranty, and in the certificates or other instruments  delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
 
         SECTION 9.06.  Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
         SECTION 9.07.  Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
         SECTION 9.08.  Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the Obligations now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such Obligations
may be unmatured.  The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
 
 
67

--------------------------------------------------------------------------------


 
         SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
 
(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
         SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
68

--------------------------------------------------------------------------------


 
         SECTION 9.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
         SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors in connection with the
Transactions (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement, or the Guaranty,
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii)  any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower not
known to Administrative Agent to be subject to confidentiality obligations to
the Borrower or its Subsidiaries.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
         SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
         SECTION 9.14.  USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
 
 


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
 
69

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




BRINK’S HOME SECURITY HOLDINGS, INC., as Borrower
       
By
/s/ Gary D. Samberson
 
Gary D. Samberson
 
Vice President and Treasurer

 

 

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
       
By
/s/ Brian McDougal
 
Brian McDougal
 
Vice President

 

 

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Lender
       
By
/s/ David L. McCauley
 
David L. McCauley
 
Senior Vice President

 

 

--------------------------------------------------------------------------------




COMPASS BANK,
as Lender
       
By
/s/ Key Coker
 
Key Coker
 
Executive Vice President
   

 
 

 

--------------------------------------------------------------------------------




WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender
       
By
/s/ Scott Powell
 
Scott Powell
 
Vice President

 
 

 

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
as Lender and as Syndication Agent
       
By
/s/ Debbie Sowards
 
Debbie Sowards
 
Vice President


